84455: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-11921: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84455


Short Caption:STOKES VS. COGAN (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D592658Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantSeth Aaron StokesFred C. Page
							(Page Law Firm)
						


RespondentTana A. CoganErick M. Ferran
							(Hitzke & Ferran)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/30/2022Filing FeeFiling Fee due for Appeal. (SC)


03/30/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-09844




03/30/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-09846




03/30/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-09849




03/31/2022Notice of Appeal DocumentsFiled Copy of District Court Exhibit List. (SC)22-10024




04/01/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet. (Sealed) (SC)


04/15/2022Order/DispositionalFiled Order Dismissing Appeal.  To date, appellant has not paid the filing fee or otherwise responded to this court's notice.  Accordingly, "this appeal is dismissed."  (SC)22-11921





Combined Case View